Weiss, P. J.
Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered September 4, 1992, convicting defendant upon his plea of guilty of the crime of attempted burglary in the second degree.
Defendant’s sole contention on this appeal is that the sentence is harsh and excessive. The indictment charged defen*649dant with two counts of second degree burglary arising out of the same criminal transaction. In the first count, he threatened the use of a baseball bat and, in the second count, he was charged with causing physical injury to another person by choking, both acts having occurred during the commission of a burglary. He was also charged with petit larceny in a third count. Defendant had entered a building at night to steal merchandise and was confronted by the owner’s son, with whom he fought. Facing a potential sentence of 5 to 15 years if convicted as charged, defendant pleaded guilty to the reduced charge of attempted burglary in the second degree pursuant to a plea bargain with the understanding that he would be sentenced to time in State prison. County Court imposed a sentence of 2 to 6 years plus restitution of $232.99.
Because defendant pleaded guilty knowing that he would be sentenced to time in State prison for a term less than the possible maximum, we find no reason to disturb the sentence imposed (see, People v Davis, 195 AD2d 698; People v Harrington, 195 AD2d 645; People v Jones, 195 AD2d 623).
Mikoll, Yesawich Jr., Mahoney and Casey, JJ., concur. Ordered that the judgment is affirmed.